Objectant appeals from a decree of Surrogate’s Court that settled the final account of petitioner, the administrator of decedent’s estate, and, in so doing, denied objectant’s claim against the estate for unpaid rent allegedly owed to him by decedent. We agree with objectant that the Surrogate erred in denying his claim. We therefore modify the decree accordingly, and we remit the matter to Surrogate’s Court for further proceedings. Once objectant’s claim was allowed by petitioner, as the administrator, and no parties who would be adversely affected by the claim filed objections thereto, the claim was prima facie valid (see SCPA 1807 [1]; Matter of *1684Dole, 168 App Div 253 [1915]; Matter of Mayer, 46 Misc 2d 537, 540 [1965]). Indeed, it was “just as effective ... as a judgment of a court of competent jurisdiction” (Matter of Warrin, 56 App Div 414, 416 [1900]). The Surrogate was thus required to “confirm the allowance . . . and direct that [it] be paid” (Matter of Fitzpatrick, 123 Misc 779, 781 [1924]), and the Surrogate could not require petitioner, as the administrator, to prove that the claim was legally valid (see Matter of Myers, 36 App Div 625, 627 [1898]; Matter of Wilson, 127 Misc 518, 522-523 [1926]).
To the extent that objectant raises arguments on behalf of petitioner, who also had a claim rejected (see generally SCPA 1805), those arguments are not properly before this Court because petitioner has not taken an appeal from the decree (see Hecht v City of New York, 60 NY2d 57, 63 [1983]). Present— Centra, J.P., Fahey, Garni, Green and Gorski, JJ.